UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-5094


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LANNIKKO SANTIAGO,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00570-WDQ-1)


Submitted:    August 21, 2009             Decided:   September 18, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney,   Baltimore,  Maryland,   for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Michael C. Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lannikko       Santiago       appeals      his    jury    conviction      and

sentence on charges of possession of a firearm and ammunition by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006)

(Count One), and possession of a firearm with an obliterated

serial number, in violation of 18 U.S.C. § 922(k) (2006) (Count

Two).     The    district       court   sentenced      Santiago      to    120    months’

imprisonment on Count One and 60 months’ imprisonment on Count

Two, to run concurrent with Count One, for a total term of 120

months, and imposed a three-year term of supervised release as

to Counts One and Two, to run concurrently with each other.

Santiago claims three errors on appeal.                      First, he challenges

the district court’s denial of his pre-trial motion to suppress

the firearm on the ground that the traffic stop was invalid.

Second, he claims error by the district court in allowing the

admission at trial of evidence of his gang membership.                           Finally,

Santiago challenges the sufficiency of the evidence supporting

his conviction on Count Two.               For the reasons that follow, we

affirm.

           The basis for Santiago’s Fourth Amendment challenge to

the   district     court’s      denial    of    his    motion       to    suppress    the

firearm found in plain view in the backseat of the vehicle in

which   Santiago    was     a    passenger     is   his     assertion      that    police

officers did not have probable cause to stop the vehicle.                            This

                                           2
court    reviews     legal    conclusions         underlying    the   denial      of    a

motion    to    suppress     de     novo,   and    factual   findings      for   clear

error.    United States v. Moreland, 437 F.3d 424, 429 (4th Cir.

2006).

               In his statement of probable cause, one of the three

arresting police officers, Detective Dennis Workley, stated that

the three officers observed the Crown Victoria “drive through

Montford and Preston Streets at a slow rate of speed.”                                 He

further stated, “The vehicle then traveled eastbound and rolled

through the stop sign at Preston and Port Street.                       The vehicle

then made a right hand turn into the 1200 block of N. Milton

Ave., traveling southbound.”                The police subsequently conducted

a traffic stop of the vehicle, based on the stop sign violation,

which stop and search resulted in the discovery of the firearm

at issue.

               At   the      suppression          hearing,     Detective     Workley

testified that he and officers Louis Holley and Lamont Davis

noticed a Crown Victoria driving at an unusually slow rate of

speed north on Montford Street.                   The officers followed the car

and witnessed it make a number of turns around the neighborhood.

After detailing the route taken by the Crown Victoria, Detective

Workley testified that he saw the car make a “rolling stop”

through     the     stop     sign    at     the    Port   Street/Preston         Street

intersection before continuing on to Milton.

                                            3
                 Santiago claimed that the statement of probable cause

was    inconsistent         with      Detective       Workley’s    hearing    testimony,

alleging that the report implied a right hand turn directly from

Montford         to   Preston,     rather      than    the     intervening    drive    down

Hoffman and Port Streets described during the testimony.                          During

the hearing on the motion to suppress, Detective Workley agreed

the report would have been more accurate if it had provided a

complete         description       of    the   car’s    activities,     including      its

turns      on    Hoffman.        In     addition,     both     Detectives    Workley   and

Holley testified at the motions hearing that the Crown Victoria

was traveling southbound on Port Street when it committed the

stop sign violation, in some contrast to Detective Workley’s

probable cause statement that it “traveled eastbound and rolled

through the stop sign at Preston and Port Street.” 1

                 At the conclusion of the hearing, the district court

found no literal inaccuracy in the probable cause statement,

that       is,    that   the     Crown     Victoria      had    traveled     through    the

Montford/Preston intersection, had turned right, and had run a

stop sign at Preston and Port, which was consistent with the

testimony of both detectives.                  The district court ruled that the

       1
       While acknowledging that the report provided an incomplete
description of the various routes and turns taken by the car, in
that it omitted the reference to Hoffman and Port, the
Government alleged that the probable cause statement was written
as a summary.



                                                4
traffic      stop    was     not    unconstitutional,              that    the       police    had

properly      stopped       the    car    in   which       Santiago       was    a    passenger,

after determining that the car had run a stop sign, and then

denied Santiago’s motion to suppress the firearm.

               We    find    no     “definite         and       firm    conviction      that     a

mistake has been committed,” 2 and therefore find no clear error

by   the     district       court    in    its       construction         of    the   Detective

Workley’s statements in his probable cause statement.                                  There is

no   ambiguity       or     disagreement        between         Detective       Workley’s      and

Holley’s statements at the hearing and the statement supporting

probable cause that the car in which Santiago was a passenger

travelled “through Montford and Preston Streets” then “traveled

eastbound” and failed to make a complete stop at the Port Street

stop       sign.     Moreover,       the       district         court    was    in     the    best

position to make the determination of whether the report was

consistent         with   the     testimony          of   the    police    officers.          See

United States v. Stevenson, 396 F.3d 538, 543 (4th Cir. 2005).

That the report could have been more clear and perhaps more

detailed       is    of     no    moment.        The       fact     remains      that    it     is

consistent in the material fact—that is that the vehicle ran a

stop sign and that that violation gave rise to probable cause to

       2
       See United States v. United States Gypsum Co., 333 U.S.
364, 395 (1948); United States v. Singh, 363 F.3d 347, 354 (4th
Cir. 2004)



                                                 5
stop the vehicle and to subsequently search the vehicle, which

led to the discovery of the firearm that was in plain view.                   The

district court’s denial of Santiago’s motion to suppress was not

clearly erroneous.

             Santiago next claims error by the district court in

allowing     the    admission     at    trial   of     evidence   of   his   gang

membership.        Specifically, following the reading of his Miranda 3

rights, Santiago told Detective Workley that he was a member of

a street gang called the “MOB Pirus,” a set of the Bloods, a Los

Angeles-based street gang.             He admitted that he was a member of

a particular subgroup, the “bounty hunters,” who were employed

by   the   Bloods     to   take   violent     action   against    rival   groups,

including other Bloods sets if so instructed by the gang.                      He

stated that his set was engaged in a conflict with an eastern

Baltimore gang called the “L Gang,” and that the Bloods had

placed an “EOS” on the L Gang. 4              Santiago’s admissions relative

to his gang membership and photographs of tattoos depicting his




      3
          See Miranda v. Arizona, 384 U.S. 436 (1966).
      4
       Detective Workley was qualified by the district court as
an expert in gang operations and jargon, and testified at trial
that “EOS” stood for “eat on sight,” which meant that the Bloods
had issued an order calling for its members to carry out
violence against any members of the L Gang.    Detective Workley
also testified that the neighborhood in which Santiago was
arrested was the territory of the L Gang.



                                          6
membership in the Bloods organization were disclosed to the jury

at trial.

               Fed. R. Evid. 403 is a rule of inclusion, "generally

favor[ing] admissibility . . . ."                      United States v. Wells, 163

F.3d    889,    896    (4th   Cir.       1998).        District       judges       enjoy    wide

discretion to determine what evidence is admissible under the

Rule.    See United States v. Love, 134 F.3d 595, 603 (4th Cir.

1998).     We "review a district court’s admission of evidence over

a Rule 403 objection under a broadly deferential standard."                                 Id.

(internal quotations omitted).                      Indeed, "[a] district court’s

decision to admit evidence over a Rule 403 objection will not be

overturned except under the most extraordinary of circumstances,

where that discretion has been plainly abused."                              United States

v.   Williams,        445    F.3d    724,       732    (4th    Cir.        2006)    (internal

quotations omitted).           In reviewing the admission of evidence, we

construe       the    evidence      in    the       “light    most    favorable       to     its

proponent,      maximizing       its     probative       value       and    minimizing       its

prejudicial effect.”             United States v. Simpson, 910 F.2d 154,

157 (4th Cir. 1990).

               Here,    we    find       that       Santiago’s       membership       in    the

Bloods, his admission of being a bounty hunter, and his presence

in rival gang territory explain the reason he was carrying a

firearm—to facilitate his gang activities.                            The gang evidence

was,    therefore,       intrinsic        to    the     firearm       possession       as     it

                                                7
provided the reason for the gun possession, 5 and provided the

jury with background information as to the possession of the

firearm. 6        Nor do we find that, in this case, the probative value

of the evidence was “substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the

jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence.”                       Fed. R. Crim. P.

403.       See United States v. Basham, 561 F.3d 302, 329 (4th Cir.

2009) (citing United States v. Grimmond, 137 F.3d 823, 832 (4th

Cir. 1998)).             We cannot say that the district court’s admission

of the evidence of Santiago’s gang membership was an abuse of

discretion.

                  Santiago’s     final     challenge       on     appeal    is    to   the

sufficiency of the evidence on the charge of knowing possession

of a firearm with an obliterated serial number.                           We are obliged

to sustain a guilty verdict if, viewing the evidence in the

light       most     favorable      to    the       prosecution,     the     verdict   is

supported by substantial evidence.                    United States v. Burgos, 94

F.3d       849,    862    (4th   Cir.    1996)      (en   banc)   (citing    Glasser   v.

United       States,       315   U.S.    60,     80   (1942)).       We    have   defined



       5
           See United States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996).
       6
       See United States v. Kennedy, 32 F.3d 876, 885, 886 (4th
Cir. 1994).



                                                8
“substantial evidence” as “evidence that a reasonable finder of

fact   could     accept    as    adequate       and   sufficient        to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Burgos, 94 F.3d at 862.           We “consider circumstantial as well as

direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to

be established,” United States v. Tresvant, 677 F.2d 1018, 1021

(4th   Cir.     1982),    and   we     assume    that   the     jury    resolved       all

contradictions      in    the   testimony       in    favor   of   the       Government.

United States v. Brooks, 524 F.3d 549, 563 (4th Cir.), cert.

denied, 129 S. Ct. 519 (2008).                 We “can reverse a conviction on

insufficiency      grounds      only    when    the   prosecution’s          failure    is

clear.”       United States v. Moye, 454 F.3d 390, 394 (4th Cir.

2006) (en banc) (internal quotation marks and citation omitted).

              Pursuant to 18 U.S.C. § 922(k), it is “unlawful for

any    person    knowingly       to    transport,       ship,      or    receive,       in

interstate or foreign commerce, any firearm which has had the

importer’s or manufacturer’s serial number removed, obliterated,

or altered and has, at any time, been shipped or transported in

interstate or foreign commerce.”                 To establish a violation of

§ 922(k), the Government must prove, beyond a reasonable doubt,

that Santiago:      (1) knowingly possessed the firearm, and (2) had

knowledge that the serial number of the possessed firearm had

been removed, obliterated, or altered.                    See United States v.

                                           9
Johnson, 381 F.3d 506, 508 (5th Cir. 2004); see also United

States v. Sullivan, 455 F.3d 248, 261 (4th Cir. 2006) (“The

defendant must know of the alteration.”).

                 Santiago asserts on appeal that there was no evidence

to suggest that he regularly carried the firearm in question, or

that       he     was    aware      that    the       firearm        in   question      had    an

obliterated serial number.                   However, while simply carrying a

firearm is insufficient to establish a violation of § 922(k),

the evidence here was that Santiago possessed the firearm as a

gang member, in rival gang territory, and at a time when he was

expected to perform his duty as a “bounty hunter” to “eat on

sight” members of the enemy gang.                       It was, therefore, reasonable

for    the       jury    to   find    that   Santiago          would      have   possessed      a

firearm with an obliterated serial number, rather than one that

could have been more easily traced or identifiable, and that

Santiago         would    have      been    familiar          with    the    weapon     he    was

carrying in connection with that activity such that he would

know       the    firearm     had    an    obliterated         serial       number. 7        Thus,

viewing          the    evidence     in    the        light    most       favorable     to    the

prosecution, we find that the jury’s verdict on Count Two is

supported by substantial evidence.                      See Burgos, 94 F.3d at 862.


       7
       In addition, the evidence revealed that the gun displayed
physical evidence of scratches and obliteration.



                                                 10
            Accordingly,      we   affirm    Santiago’s        conviction    and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in    the    materials

before   the    court   and   argument    would   not   aid    the    decisional

process.

                                                                        AFFIRMED




                                     11